             Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 1 of 26



                 UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
LUV N’ CARE, LTD.,                   )
                                     ) CASE NO.: ____CV_____________
                        Plaintiff,   )
                                     )
v.                                   ) COMPLAINT
                                     )
ETG CAPITAL LLC                      )
                                     )
And                                  )
                                     )
MAGLAN DISTRESSED MASTER             )
FUND LP,                             )
                                     )
                        Defendants. )
____________________________________)

        Plaintiff, Luv n’ care, Ltd. (“LNC” or “Plaintiff”), through its undersigned counsel,

brings this action for breach of contract against Defendants, ETG Capital LLC (“ETG”) and

Maglan Distressed Master Fund LP (“Maglan”; and together with ETG, “Defendants”), and

alleges as follows:

                                        INTRODUCTION

        1.       This action arises from the failure and refusal of Defendant ETG to honor the

terms of its contract with Plaintiff.

        2.       LNC is a manufacturer and distributor of baby products, whose customers

included Toys “R” Us – Delaware, Inc. (“Toys Delaware” or the “Company”). After Toys

Delaware and several of its affiliates (collectively, the “Debtors”) filed for bankruptcy in

September 2017, LNC sought to hedge its risk by purchasing a put for certain of its accounts

receivable – the right to sell the Toys Delaware account receivables to an investor. In November

2017, LNC and one of its affiliates paid ETG, a New York-based hedge fund, $175,500 for the




                                                 1
            Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 2 of 26



right to put to ETG certain post-petition Toys Delaware accounts receivable (“Account Claims”)

to ETG should one or more Specified Event1 (in this case the bankruptcy court’s final order

authorizing Toys Delaware to cease operating its business in the ordinary course) occur before

August 8, 2018 (the applicable Expiration Date). In March 2018, approximately 4 months after

LNC and ETG entered into their put agreement, the bankruptcy court entered an order

authorizing Toys Delaware to wind-down and cease its U.S. operations, and thus cease operating

in the ordinary course.

       3.       LNC has fully complied with the terms of the parties’ contract, including giving

all appropriate notices and disclosures required therein, and timely executing an assignment of

the Account Claims. Nevertheless, ETG has failed and refused to schedule a closing or to pay

LNC the $726,164.25 Schedule Purchase Price, as the parties agreed.

       4.       Maglan guaranteed payment of ETG’s obligations and, upon information and

belief, is controlled by the same principals as ETG.

       5.       LNC has made numerous efforts since April 2018 to consult with ETG

concerning LNC’s response or non-response to bankruptcy pleadings potentially affecting the

Account Claims in order to forestall any later arguments by ETG that LNC’s actions or inactions

in response to such pleadings somehow amounted to impairment of the Account Claims or

otherwise failed to satisfy any of the convoluted, burdensome, and ambiguous conditions

precedent required of LNC under the parties’ contract. Despite LNC’s efforts in this regard,

ETG repeatedly failed to respond to such communications or provided only vague and unhelpful

responses thereto, which in turn required LNC to jump through additional hoops and incur



1
  All capitalized terms not defined in this Complaint shall have the meaning ascribed to them in
the Master Agreement (defined below), the Exhibits thereto, and/or the Confirmation (defined
below) entered into in connection therewith, as applicable.


                                                 2
            Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 3 of 26



additional burden and expense in enforcing its rights under the put agreement. At no time during

any of these communications did ETG ever once raise its absurd argument that the Bankruptcy

Court’s March 2018 Wind-Down Order did not authorize Toys Delaware to cease operating its

business in the ordinary course and thus did not constitute a triggering event under the put

agreement. Rather, ETG first raised that argument on February 10, 2019, after LNC had already

incurred significant additional burden and expense (due largely to ETG’s failures to

communicate in good faith in an attempt to hinder and frustrate LNC’s performance) to satisfy

all of the other burdensome conditions precedent required of it under the put agreement to trigger

ETG’s duty to close the sale and purchase the Account Claims.

       6.        Accordingly, Defendant ETG is liable to Plaintiff for breach of contract, and

Defendant Maglan is liable to Plaintiff pursuant to its guaranty of ETG’s obligations under the

put agreement.

                                             PARTIES

       7.        LNC is a business corporation organized and existing under the laws of the State

of Louisiana and has its principal place of business in Monroe, Louisiana. LNC manufactures

and distributes plastic baby bottles and other baby products under the trade name Nuby, which

products it sells to retail distributors such as Toys Delaware. Plaintiff maintains an office at

3030 Aurora Avenue, Monroe, LA 71201.

       8.        Upon information and belief, Defendant ETG is a limited liability corporation

organized and existing under the laws of the State of Delaware and having its principal place of

business in the City, County and State of New York. Upon information and belief, Defendant

ETG operates a New York-based hedge fund. A business entities search of Delaware’s

Department of State, Division of Corporations website shows no registered agent currently listed




                                                  3
            Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 4 of 26



for Defendant. However, upon information and belief, Defendant maintains an office at, and

may be served at, the following address:

                Attn: Steven Azarbad, Managing Member
                ETG Capital LLC
                25 West 39th Street
                2nd Floor, 5th Floor, 9th Floor and/or 16th Floor
                New York, NY 10018

Upon information and belief, ETG’s phone number is (212) 300-6790 and/or (212) 300-6700.

ETG’s email address is steven.azarbad@etg-capital.com.

       9.       Upon information and belief, Defendant Maglan is a limited partnership

organized and existing under the laws of the Cayman Islands and having its principal place of

business in the City, County and State of New York. Upon information and belief, Maglan

operates a hedge fund and maintains an office at, and may be served at, the following address:

                Attn: Steven Azarbad, Managing Member
                Maglan Distressed Master Fund LP
                25 West 39th Street
                New York, NY 10018

Upon information and belief, Maglan’s phone number is (212) 300-6700 and has an email

address of steven.azarbad@etg-capital.com.

                             SUBJECT MATTER JURISDICTION

       10.      As set forth above, Plaintiff and each Defendant are citizens of different states

within the meaning of 28 U.S.C. § 1332(a)(1).

       11.      The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs.

       12.      Accordingly, this Court has original jurisdiction of this action pursuant to 28

U.S.C. § 1332(a).




                                                  4
          Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 5 of 26



                         PERSONAL JURISDICTION AND VENUE

       13.     Personal Jurisdiction and venue are proper in this Court as the Defendants’

residence and principal place of business is located in the City, County and State of New York

and the causes of action set forth herein are based upon agreements entered into in the State of

New York. In addition, the agreement with defendant out of which the claims alleged herein

arise provides as follows:

               THIS MASTER AGREEMENT SHALL BE GOVERNED BY AND
               CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
               OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
               PERFORMED ENTIRELY WITHIN SUCH STATE. SELLER AND
               PURCHASER HEREBY IRREVOCABLY CONSENT TO THE
               JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
               WITHIN THE COUNTY AND STATE OF NEW YORK AND
               IRREVOCABLY AGREE THAT ALL ACTIONS OR PROCEEDINGS
               RELATING TO THIS MASTER AGREEMENT AND ANY RELATED
               CONFIRMATION SHALL BE LITIGATED IN SUCH COURTS
               WAIVING ANY DEFENSE OF FORUM NON CONVENIENS….

Master Agreement (defined below), § 13.

                               STATEMENT OF CLAIM

       14.     LNC and its affiliate Talbot’s Pharmaceuticals Family Products, LLC

(“Talbot’s”), each as Seller, and ETG, as Purchaser, are parties to that certain Master Claims

Purchase Agreement dated as of November 9, 2017 (the “Master Agreement”), pursuant to

which, from time to time, for a specified Put Fee to be paid by Seller, the parties may enter into

certain Puts, covering certain Accounts Receivable, for the right of Seller to sell, transfer and

assign the Account Claims to Purchaser upon the occurrence of certain Specified Events in

exchange for a specified agreed upon Purchase Rate.

       15.     As of November 9, 2017, LNC and Talbot’s, each as Seller, and ETG, as

Purchaser, entered into that certain Confirmation confirming the terms and conditions of a Put




                                                  5
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 6 of 26



issued by ETG pursuant to the terms of the Master Agreement (the “Confirmation”; and together

with the Master Agreement, the “Put Agreement”). A true and complete copy of the Put

Agreement is attached as Exhibit 1 hereto.

       16.     In addition, the Confirmation contains a guaranty of ETG’s obligations by Maglan

(the “Guaranty”). The Confirmation states, in relevant part:

               In connection with this Put, Maglan Distressed Master Fund LP (the
               “Guarantor”) hereby agrees to guarantee the payment obligations of the
               Buyer to Seller.

       17.     ETG solicited LNC and Talbot’s to enter into the Put Agreement by sending an

unsigned version of the Master Agreement and Confirmation attached hereto as Exhibit 1 to

Joseph Hakim, the president of both LNC and Talbot’s, and Mr. Hakim accepted ETG’s offer on

behalf of both companies by executing and returning the Put Agreement to Steven Azarbad (who

is the Managing Member of ETG and the Managing Member of the General Partner of Maglan)

and paying the Put Fee Payment required by the Confirmation within the required deadline, as

described below.

       18.     Pursuant to the terms of the Put Agreement, on or before November 10, 2017,

LNC and Talbot’s paid ETG a total Put Fee Payment in the amount of $175,500 (calculated at

the rate of 1.95% per month) in consideration for the right, upon the occurrence of a Specified

Event at any time before the August 8, 2018 Expiration Date and the satisfaction of certain other

terms and conditions of the Master Agreement, to sell, transfer, and assign to ETG up to

$1,000,000 of Seller’s Accounts Receivable owing by Toys Delaware in exchange for payment

from ETG equal to a Purchase Rate of 100% of the Net Account Value of the Accounts

Receivable that are or become allowed administrative expense claims against the Company

within the meaning of section 503(b)(1)(A) of the Bankruptcy Code.




                                                6
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 7 of 26



       19.    Pursuant to the terms of the Put Agreement, a “Specified Event” is defined as a

“Bankruptcy Event or upon the emergence of the Company from Chapter 11 the Specified Event

will be a Bankruptcy Filing.” Confirmation, Item 10.

       20.    Pursuant to the terms of the Put Agreement, a Bankruptcy Event is defined

as follows:

              “Bankruptcy Event” means the Bankruptcy Court has entered final orders:
              (A) converting the Company’s Chapter 11 case to a case under Chapter 7
              of the Bankruptcy Code, (B) authorizing the company to cease operating
              its business in the ordinary course, (C) confirming a liquidating plan of
              reorganization under Chapter 11 to commence an orderly liquidation of its
              assets, or (D) authorizing the Company to make distributions to
              administrative expense creditors that do not provide for payment in full of
              the Accounts Receivable.

Master Agreement, § 1 (“Bankruptcy Event”).

       21.    Section 4 of the Master Agreement, entitled “Assignment of Account Claims,”

provides as follows:

              (a)      In order to exercise a Put, Seller must notify Purchaser of its
                       intention to sell, transfer and assign Account Claims, by
                       irrevocable written notice (the “Assignment Notice”), to Purchaser
                       if a Specified Event occurs prior to the Expiration Date. The
                       Assignment Notice shall specify (i) in reasonable detail, Seller’s
                       Claims with respect to such Accounts Receivable that are Eligible
                       Accounts (the “Account Claims”) being sold, transferred and
                       assigned to Purchaser, (ii) the Net Account Value of such Eligible
                       Accounts, which amount is subject to verification and agreement
                       by Purchaser, and (iii) the account to which Purchaser shall pay the
                       Schedule Purchase Price on the Closing Date…. The Assignment
                       Notice is effective if delivered by Seller and received by Purchaser
                       on or before 5:00 p.m. (New York time) on a date that is within
                       twenty (20) days of the date of the Specified Event, and only if the
                       Specified Event occurs prior to the Expiration Date.

              (b)      Subject to the conditions set forth in Section 8, on the Closing
                       Date, Purchaser shall pay the Schedule Purchase Price to Seller in
                       immediately available funds in United States dollars by wire
                       transfer to Seller’s account set forth on the signature page of the
                       Assignment Notice. Upon receipt by Seller of the Schedule



                                                 7
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 8 of 26



                     Purchase Price, Purchaser shall be the absolute owner of the
                     Account Claims.

       22.    Section 5 of the Master Agreement, entitled “Closing,” provides as follows:

              (a)    If an assignment is properly issued, and the conditions set forth in
                     Section 8 are satisfied on or prior to the twenty-fifth (25th) day
                     after (i) in the case of a Prepetition Put, the initial filing of the
                     Company’s Schedule of Assets and Liabilities, or (ii) in the case of
                     a Postpetition Put, the Account Claims are allowed by a final order
                     of the Bankruptcy Court (including an approved settlement) as
                     administrative expense claims against the Company within the
                     meaning of Section 503(b)(1)(A) of the Bankruptcy Code, then the
                     closing of the sale and purchase of the Account Claims (the
                     “Closing”) shall take place (x) at the offices of Purchaser, at 9:00
                     a.m. (New York time), (y) by facsimile, or (z) by other form of
                     electronic transmission, on a date which must be a Business Day
                     and which shall be at least five (5) days but no more than twenty
                     (20) days subsequent to the satisfaction by Seller of the conditions
                     set forth in Section 8. The time and date of the Closing are herein
                     referred to as the “Closing Date.”


              (b)    In the event Seller does not satisfy the conditions set forth in
                     Section 8 prior to the expiration of the twenty-five (25) day period
                     set forth in Section 5(a), the Put shall be automatically canceled,
                     discharged and terminated and will not be reinstated or rewritten,
                     and Purchaser shall have no further obligation to Seller in respect
                     of that Put.

       23.    Section 8 of the Master Agreement, entitled “Conditions Precedent to Purchase of

Account Claims,” provides as follows:

              The obligation of Purchaser to purchase the Account Claims under a Put is
              subject to the satisfaction of the following conditions precedent:

              (a)    Seller shall have executed the Assignment of Claim Agreement,
                     substantially in the form of Exhibit B hereto, selling, transferring,
                     and assigning the Account Claims to Purchaser (the “Assignment
                     Agreement”) in an amount equal to the Net Account Value of the
                     Accounts Receivable that are Eligible Accounts being sold,
                     transferred and conveyed to Purchaser;

              (b)    Seller shall have delivered the Proof of Claim, as defined in the
                     Assignment Agreement, in the form and with the content



                                               8
          Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 9 of 26



                       reasonably required by Purchaser and a true and complete copy of
                       the Proof of Claim, including all attachments, exhibits, schedules,
                       modifications and amendments thereto, shall have been attached as
                       an exhibit to the Assignment Agreement;

               (c)     Purchaser, at the cost and expense of Seller, shall have received all
                       instruments of sale, transfer, conveyance, assignment and
                       confirmation required by Bankruptcy Rule 3001(e) and Seller shall
                       have taken any other action as Purchaser may reasonably have
                       deemed necessary or desirable in order to transfer, convey and
                       assign to Purchaser, and to confirm Purchaser’s title to, the
                       Account Claims;

               (d)     The representations and warranties of Seller set forth in this Master
                       Agreement, including those contained in Sections 6, 7, and 10 of
                       the Master Agreement, and the Assignment Agreement shall be
                       true and correct in all respects as of the Closing Date; and

               (e)     Seller shall have performed and complied in all respects with the
                       covenants and agreements contained in this Master Agreement and
                       the Assignment Agreement on its part to be performed and
                       complied with by it.

              Toys Delaware Operations And Dealings With LNC And Talbot’s

       24.     Prior to its September 18, 2017 bankruptcy filing (the “Petition Date”), Toys

Delaware and its affiliates that are debtors (collectively, the “Debtors”) in the Toys “R” Us, Inc.

et al. bankruptcy proceedings pending in the U.S. Bankruptcy Court for the Eastern District of

Virginia (the “Bankruptcy Court”), jointly administered under Case No. 17-34665 (KLP) (the

“Bankruptcy Case”), operated retail toy stores and specialty retail stores for baby products and

furniture across 49 states in the U.S., Puerto Rico, Guam and 37 other countries. Toys Delaware

owned thirteen of the Debtors’ U.S. retail properties and either leased or ground leased the

Debtors’ remaining U.S. retail properties. In addition, Toys Delaware either owned or leased

eight distribution and warehouse centers, which contained management systems that stored and

supplied the merchandise for the North American operations, and leased its corporate

headquarters. In addition to holding these real estate assets, Toys Delaware served as the



                                                 9
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 10 of 26



operating company for the Debtors’ U.S. retail business, and it wholly owned Toys “R” Us

(Canada) Ltd./ Toys “R” Us (Canada) Ltee (“Toys Canada”), which operates the Debtors’

Canadian business. See Disclosure Statement for the Chapter 11 Plans of the Toys Delaware

Debtors and Geoffrey Debtors (the “Disclosure Statement”), filed August 6, 2018 in the

Bankruptcy Case (the “Disclosure Statement”), a copy of the relevant portions of which is

attached as Exhibit 2 hereto, at pp. 22-23.

       25.     Prior to and after the Petition Date, LNC and Talbot’s sold their manufactured

goods to Toys Delaware pursuant to vendor agreements.

       26.     Between January and April 2018, Toys Delaware failed to pay LNC and Talbot’s

invoices when due, in violation of the customary payment terms.

       27.     On April 9, 2018, LNC and Talbot’s each filed an Application For Allowance

And Payment Of Administrative Expense Claim in the Debtors’ Bankruptcy Case with respect to

the Toys Delaware unpaid invoices.

                                   The U.S. Wind-Down Order

       28.     On March 15, 2018, the Debtors filed a motion seeking, inter alia, to liquidate the

existing inventory in all of the Debtors’ remaining U.S. stores by conducting going-out-of-

business sales pursuant to a Full Chain Consulting Agreement, to begin an orderly wind-down of

their U.S. operations, to terminate substantially all of their U.S. employees, to establish an

administrative stay barring the enforcement and collection of any administrative claim that is not

authorized by a pre-determined Wind-Down Budget, and to establish procedures for the auction

and sale of Toys Delaware’s 100% equity interest in the Debtors’ Canadian affiliates (“Toys

Canada”) (collectively, the “U.S. Wind Down”).




                                                 10
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 11 of 26



       29.     On March 22, 2018, the Bankruptcy Court entered an order (the “Wind-Down

Order”) authorizing the Debtors, inter alia, to begin conducting the U.S. Wind Down, to begin

closing U.S. stores and warehouses and selling inventory and certain real estate assets, to sell

and/or abandon certain furniture fixtures and equipment in connection with the store closing

sales, and to alter customer return policies, gift card policies, and lay-away policies in connection

with the store closing sales. A copy of the Wind-Down Order is attached as Exhibit 3 hereto;

see also Disclosure Statement at p. 34.

       30.     Paragraph 2 of the Wind-Down Order expressly provides that “the Debtors’

implementation and effectuation of the U.S. Wind-Down is approved as set forth herein,

pursuant to section 105(a) and 363(b) of the Bankruptcy Code.”

       31.     Section 363(b) of the Bankruptcy Code provides that “[t]he trustee after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate….” (Emphasis added).

       32.     By June 30, 2018, the Debtors had successfully completed liquidation sales at all

of their U.S. stores. As of May 24, 2018, the Debtors had completed their sale of 100% of Toys

Delaware’s equity interest in Toys Canada to Fairfax Financial Holdings Limited. See

Disclosure Statement at p. 34.

       33.     As of August 6, 2018, the Debtors had sought and obtained approval of the sale of

the vast majority of its unexpired leases and real property and were in the process of finalizing

documentation and obtaining final approval of additional properties that had been sold in July.

See Disclosure Statement at p. 34.




                                                 11
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 12 of 26



                                   The Assignment Notices

       34.    On April 9, 2018, LNC and its counsel timely sent an Assignment Notice on

behalf of LNC to ETG and its counsel via facsimile and email (the “LNC Assignment Notice”).

In accordance with the terms of the Master Agreement, the LNC Assignment Notice notified

ETG that a Specified Event, identified therein as the Bankruptcy Court’s entry of the Wind-

Down Order, had occurred and that LNC intended to irrevocably sell, transfer and assign the

Account Claims described therein to ETG.

       35.    The LNC Assignment Notice identified the Account Claims to be assigned as the

administrative expense claim pursuant to 11 U.S.C. §§ 503(b)(1) and 507(a)(2), in the net

amount of $726,164.25, asserted in the Application of Luv n’ care, Ltd. for Allowance and

Payment of Administrative Expense Claim, Docket No. 2589, filed April 9, 2018 on behalf of

LNC in the Bankruptcy Case (the “LNC Administrative Claim”). Attached to the LNC

Assignment Notice was a chart showing the purchase order number, invoice number, sales order

number, invoice ship date, invoice due date, and amount of each unpaid invoice included in the

LNC Administrative Claim.

       36.     Also on April 9, 2018, Talbot’s and its counsel timely sent an Assignment Notice

on behalf of Talbot’s to ETG and its counsel via facsimile and email (the “Talbot’s Assignment

Notice”; and together with the LNC Assignment Notice, the “Assignment Notices”). In

accordance with the terms of the Master Agreement, the Talbot’s Assignment Notice notified

ETG that a Specified Event, identified therein as the Bankruptcy Court’s entry of the Wind-

Down Order) had occurred and that Talbot’s intended to irrevocably sell, transfer and assign the

Account Claims described therein to ETG. Copies of the Assignment Notices are attached as

Exhibit 4 hereto.




                                               12
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 13 of 26



       37.     The Talbot’s Assignment Notice identified the Account Claims to be assigned as

the administrative expense claim pursuant to 11 U.S.C. §§ 503(b)(1) and 507(a)(2), in the net

amount of $34,349.60, asserted in the Application of Talbot’s Pharmaceuticals Family Products,

LLC for Allowance and Payment of Administrative Expense Claim, Docket No. 2590, filed April

9, 2018 on behalf of Talbot’s in the Bankruptcy Case (the “Talbot’s Administrative Claim”; and

together with the LNC Administrative Claim, the “Administrative Claims”). Attached to the

Talbot’s Assignment Notice was a chart showing the purchase order number, invoice number,

sales order number, invoice ship date, invoice due date, and amount of each unpaid invoice

included in the Talbot’s Administrative Claim.

       38.     By email dated April 10, 2018, ETG’s counsel confirmed receipt of the

Assignment Notices, stating, “Without waiving any rights, we received your email.” A copy of

that email confirmation is attached as Exhibit 5 hereto.

                            Allowance Procedures And Debtors’
                           Reconciliation Of Administrative Claims

       39.     On May 25, 2018, the Bankruptcy Court entered an Amended Order (I) Setting a

Bar Date for Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing

Administrative Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of

Administrative Claims, (IV) Approving Notice of the Administrative Claim Bar Date, and (V)

Granting Related Relief [Docket No. 3260] (the “Administrative Claims Procedures Order”),

which order is now a final order of the Bankruptcy Court within the meaning of section 5 of the

Master Agreement and section 6 of the LNC Assignment Agreement (defined below).

       40.     Pursuant to paragraph 18 of the Administrative Claims Procedures Order, the

Debtors are authorized to reconcile and allow Administrative Claims without further order of the

Bankruptcy Court, which claims shall be deemed allowed in the agreed amounts after the



                                                 13
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 14 of 26



Committee is provided seven business days’ notice of such proposed reconciled and allowed

amount and does not object thereto.

                     Subsequent Communications With ETG Regarding
                          Administrative Claims And Assignments

       41.     After April 10 and through October 2018, counsel for LNC and Talbot’s

exchanged multiple emails and phone calls with ETG’s counsel regarding the Administrative

Claims, the Debtors’ reconciliation and proposed allowance of those claims in slightly reduced

amounts, the Bankruptcy Court’s approved procedures regarding allowance of administrative

claims, and various other bankruptcy motions and proposed procedures potentially affecting the

Administrative Claims in order to permit ETG to object or consent to any matters potentially

affecting the Account Claims to be assigned under the Put Agreement and in an effort to prevent

ETG from later asserting that LNC took any action or failed to take any action not approved by

ETG resulting in impairment of the Account Claims.

       42.     By email dated June 28, 2018, the Debtors provided LNC and Talbot’s counsel

with their proposed reconciliation of the Administrative Claims, indicating that they were

agreeable, subject to Committee review, to allowance of the LNC Administrative Claim in the

slightly reduced, reconciled amount of $723,329.19 and of the Talbot’s Administrative Claim in

the slightly reduced, reconciled amount of $33,779.34.

       43.     On July 31, 2018, counsel for LNC and Talbot’s emailed to ETG and its counsel

the Debtors’ proposed reconciliation of the Administrative Claims and inquired whether ETG

consented to the allowance of the Administrative Claims in the slightly reduced, reconciled

amounts set forth therein. By email dated August 1, 2018, ETG’s counsel confirmed receipt of

the July 31 email.




                                               14
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 15 of 26



       44.     By emailed correspondence dated August 9, 2018, counsel for LNC and Talbot’s

informed ETG and its counsel about an Opt-Out procedure the Bankruptcy Court had established

for holders of Administrative Claims pursuant to the terms of a court-approved Settlement

Agreement reached among Toys Delaware, certain other Debtors, and certain other stakeholders

and notified ETG of the deadline for submitting the applicable opt-out form. Counsel for LNC

and Talbot’s also inquired whether ETG wanted LNC and/or Talbot’s to submit an opt-out form

opting out of the terms of the approved settlement with respect to either of the Administrative

Claims and advised that if no response was received from ETG by the deadline, no opt-out form

would be submitted with respect to either claim.

       45.     By email dated August 15, 2018, counsel for ETG advised that ETG had received

the information regarding the opt-out procedure and stated, “[W]ithout waiving any rights, we

are advising that we agree that no opt-out is necessary (per your August 9, 2018 letter).” A copy

of the August 15 email is attached as Exhibit 6 hereto.

       46.     By letter dated September 6, 2018, ETG stated “In response to your August 22,

2018 email, ETG does not object to the reduced claim amounts.” In addition, ETG stated that

“ETG reserves all of its rights under the [Master Agreement] and Assignment of Claim

Agreement and hereby does not waive any such rights.” A copy of the September 6, 2018 email

is attached as Exhibit 7 hereto.

       47.     By email dated September 7, 2018, counsel for the Debtors sent counsel for LNC

and Talbot’s an email with the Debtors’ proposal for documenting allowance of the

Administrative Claims in the reduced, reconciled claim amounts.

       48.     By correspondence dated September 11, 2018, counsel for LNC and Talbot’s

forwarded the Debtors’ proposal for documenting allowance of the Administrative Claims,




                                                15
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 16 of 26



together with a sample form of Notice of Allowed Claims that the Debtors proposed to file under

the procedure established by the Administrative Claims Procedures Order (the “Notice

Procedure”). LNC and Talbot’s counsel explained Sellers’ position that allowance of the

Administrative Claims pursuant to the Debtors’ proposed Notice of Allowed Administrative

Claims, together with the Administrative Claims Procedures Order (and in particular paragraph

18 thereof), would satisfy the “final order” requirement of the Master Agreement and Form of

Assignment of Claim Agreement. In addition, in order to avoid future litigation over the issue,

counsel sought ETG’s written confirmation agreeing that resolution of the Administrative Claims

pursuant to the Debtors’ proposed Notice Procedure would satisfy the final order requirement of

the Master Agreement and Form of Assignment of Claim Agreement.

       49.     After several follow up emails by Sellers’ counsel and evasive responses by

ETG’s counsel, by email dated September 14, 2018, ETG’s counsel responded to the September

11 correspondence as follows:

               We are not at the point to determine whether the procedure does in fact
               reach the level of a Final Order. However, we agree that your client
               should agree to the procedure in order for these claims being included in
               the initial distribution under the Plan.

After several additional emails between the parties, ETG’s counsel refused to consent to the

proposed Notice Procedure or agree to any other specified procedure for satisfying the “final

order” requirement of the Put Agreement, but simply stated, “[M]y client is not inclined to

change the requirements in the contract. A Final Order, as defined in the agreement, is

required.” Copies of the September 11 and September 14 correspondence and related

correspondence between Sellers’ counsel and ETG’s counsel on this subject is attached as

Exhibit 8 hereto.




                                               16
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 17 of 26



       50.     In October 2018, Sellers’ counsel again attempted on several occasions to discuss

with ETG’s counsel what they would require in terms of a procedure for documenting the

parties’ resolution of the Administrative Claims in order to meet the “final order” requirements

of the Put Agreement to ETG’s satisfaction, but ETG’s counsel repeatedly failed to answer or

return any of Sellers’ counsel’s phone calls.

       51.     Just a few weeks later, on November 12, 2018, and again on December 11, 2018

and March 5, 2019, in lawsuits filed against ETG concerning unfulfilled put agreements

involving substantially similar terms to the Put Agreement attached as Exhibit 1 hereto and

entered into by other sellers of Account Claims in connection with the Debtors’ Bankruptcy

Case, ETG clearly stated its position that allowance of administrative claims pursuant to the

Notice Procedure originally proposed by the Debtors on September 7, 2018 constitutes a final

order satisfying the “specific and unambiguous requirements of the [Master Agreement] and the

[Form] Assignment of Claim Agreement.” See Defendant’s Memorandum Of Law In Support Of

Motion To Dismiss, DGL Group Ltd. and Happy Threads LLC v. ETG Capital Advisors LLC,

Supreme Court of the State of New York, County of New York, Index No. 655266/2018 [Doc.

No. 59], at pp. 7, 13 (noting the correct defendant is ETG Capital LLC) and 16-17; Defendant’s

Memorandum Of Law In Support Of Motion To Dismiss, DGL Group Ltd. and Happy Threads

LLC v. ETG Capital Advisors LLC and ETG Capital LLC, Supreme Court of the State of New

York, County of New York, Index No. 655266/2018 [Doc. No. 171], at pp. 16-17; see also

Defendant’s Memorandum Of Law In Support of Motion To Dismiss, Kolcraft Enterprises, Inc. v.

ETG Captial LLC and Maglan Distressed Master Fund LP, Supreme Court of the State of New

York, County of New York, Index No. 655266/2018 [Doc. No. 12], at pp. 8-9. Copies of these

pleadings are attached as Exhibit 9 hereto.




                                                17
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 18 of 26



                      Allowance of Talbot’s Administrative Claim And
                        Acceptance Of Talbot’s Assignment By ETG

       52.    On October 8, 2018, the Debtors filed a Second Notice of Allowed Administrative

Claims (the “Second Allowance Notice”) pursuant to the Notice Procedure and the

Administrative Claims Procedures Order, in which the Debtors provided notice of their

agreement and determination to allow the Talbot’s Administrative Claim (which has been

assigned claim number 17967 in the Debtors’ bankruptcy proceedings) against Toys Delaware in

the full amount filed of $34,349.60 (not the reduced reconciled amount previously proposed by

Debtors). A copy of the Second Allowance Notice is attached as Exhibit 10 hereto.

       53.    Accordingly, on October 8, 2018, the Talbot’s Administrative Claim was allowed

by final order of the Bankruptcy Court within the meaning of section 5 of the Master Agreement

and Sections 2 and 6 of the Talbot’s Assignment Agreement (defined below).

       54.    Talbot’s subsequently received a check dated October 12, 2018 in the amount of

$5,324.18 as a distribution from the Debtors’ bankruptcy estate on account of the Talbot’s

Administrative Claim and promptly informed ETG of the same.

       55.    On October 29, 2018, in accordance with sections 5 and 8 of the Master

Agreement, Talbot’s timely sent to ETG, via UPS overnight mail and email (at the notice

addresses set forth in the Master Agreement) the following: (i) a Form of Assignment of Claim

Agreement in substantially the same form as Exhibit B to the Master Agreement, executed by

Talbot’s, assigning the Talbot’s Administrative Claim to ETG pursuant to the terms thereof and

attaching all of the Schedules and Exhibits required by Section 8 of the Master Agreement (the

“Talbot’s Assignment Agreement”); (ii) a copy of the Master Purchase Order Agreement

between Talbot’s and Toys Delaware; (iii) a summary chart of the invoices supporting the

Talbot’s Administrative Claim and copies of all of the supporting invoices and delivery



                                               18
           Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 19 of 26



documents; and (iv) copies of bankruptcy pleadings pertaining to the Talbot’s Administrative

Claim (collectively, the “Talbot’s Assignment Documents”). In addition, Talbot’s demanded

ETG’s performance under the Put Agreement and payment of the Schedule Purchase Price.

Copies of the Talbot’s Assignment Documents (except the bankruptcy pleadings and the

supporting invoices and delivery documents, which are voluminous) are attached as Exhibit 11

hereto.

          56.   By email dated October 31, 2018, ETG confirmed receipt of the Talbot’s

Assignment Documents. A copy of this confirmation is attached as Exhibit 12 hereto.

          57.   On November 14, 2018, as Talbot’s had not yet received any payment or response

to the Talbot’s Assignment Documents and demand for payment of the Schedule Purchase Price,

counsel for LNC and Talbot’s emailed to ETG offers that LNC and Talbot’s had recently

received from Contrarian Capital Management, L.L.C. to purchase the LNC Administrative

Claim for a payment of $156,125.31 and to purchase the Talbot’s Administrative Claim for a

payment of $7,385.16, and counsel reminded ETG that the deadline for ETG to close the

Talbot’s assignment transaction was November 20, 2018.

          58.   By email dated November 19, 2018, ETG approved the assignment of the

Talbot’s Administrative Expense Claim and agreed to pay $29,025.42 to Talbot’s for the

assignment (i.e., the $34,349.60 allowed Talbot’s Administrative Claim amount less the

$5,324.18 distribution already received by Talbot’s thereon). Talbot’s received payment of the

$29,025.42 by wire transfer from ETG on November 21, 2018.

                           Allowance Of LNC Administrative Claim
                            And Breach Of Put Agreement By ETG

          59.   On December 19, 2018, the Debtors filed a Fourth Notice of Allowed

Administrative Claims (the “Fourth Allowance Notice”) pursuant to the Notice Procedure and the



                                               19
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 20 of 26



Administrative Claims Procedures Order, in which the Debtors provided notice of their

agreement and determination to allow the LNC Administrative Claim (which has been assigned

claim number 17966 in the Debtors’ bankruptcy proceedings) against Toys Delaware in the full

amount filed of $726,164.25 (not the reduced reconciled amount previously proposed by

Debtors). A copy of the Fourth Allowance Notice is attached as Exhibit 13 hereto.

       60.    Accordingly, on December 19, 2018, the LNC Administrative Claim was allowed

by final order of the Bankruptcy Court within the meaning of section 5 of the Master Agreement

and Sections 2 and 6 of the LNC Assignment Agreement (defined below).

       61.    On December 29, 2018, in accordance with sections 5 and 8 of the Master

Agreement, LNC timely sent to ETG, via UPS overnight mail and email (at the notice addresses

set forth in the Master Agreement) the following: (i) a Form of Assignment of Claim Agreement

in substantially the same form as Exhibit B to the Master Agreement, executed by LNC,

assigning the LNC Administrative Claim to ETG pursuant to the terms thereof and attaching all

of the Schedules and Exhibits required by Section 8 of the Master Agreement (the “LNC

Assignment Agreement”); (ii) an internet link to the terms of LNC’s Master Purchase Order

Agreement with Toys Delaware; (iii) a summary chart of the invoices supporting the LNC

Administrative Claim and copies of all of the supporting invoices and delivery documents; and

(iv) copies of bankruptcy pleadings pertaining to the LNC Administrative Claim (collectively,

the “LNC Assignment Documents”). In addition, LNC demanded that ETG return an executed

copy of the LNC Assignment Agreement and make payment to LNC of the $726,164.25

Schedule Purchase Price in accordance with the terms of the Put Agreement (the “LNC

Demand”). Copies of the Talbot’s Assignment Documents (except the bankruptcy pleadings and




                                              20
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 21 of 26



the supporting invoices and delivery documents, which are voluminous) are attached as Exhibit

14 hereto.

       62.     The UPS package with the LNC Assignment Documents was delivered to ETG on

January 2, 2019. Further, LNC did not receive any error message that any of the emails to ETG

or its counsel of the LNC Assignment Documents were not received. Accordingly, pursuant to

Section 5 of the Master Agreement, ETG was required to purchase the LNC Administrative

Claim and pay the Schedule Purchase Price of $726,164.25 no later than January 22, 2019.

       63.     On January 2, 2019, LNC received a check dated December 21, 2018 in the

amount of $127,078.74 as a distribution from the Debtors’ bankruptcy estate on account of the

LNC Administrative Claim. Counsel for LNC promptly informed ETG and its counsel of the

same and indicated that LNC would retain the check until ETG determined whether it wanted the

check applied to reduce the Schedule Purchase Price payment (as it had done with the Talbot’s

claim assignment) or forwarded to ETG once the full Schedule Purchase Price was paid and the

LNC claim assignment transaction was closed. A copy of this correspondence is attached as

Exhibit 15 hereto. Neither ETG nor its counsel ever responded to this inquiry.

       64.     By emails dated January 21, 2019 and January 29, 2019, counsel for ETG

indicated that his client contact with ETG had been out of the office and that they would review

the LNC Assignment Documents and respond to LNC shortly.

       65.     By letter dated February 10, 2019, ETG responded to the LNC Assignment

Documents and the LNC Demand by asserting that “ETG does not agree that a Specified Event

has taken place.” Specifically, ETG asserts that the Wind-Down Order “does not (i) convert the

[Toys Delaware] chapter 11 case to a chapter 7 case, (ii) authorize [Toys Delaware] to cease

operating its business in the ordinary course, (iii) confirm any liquidation plan, yet along [sic]




                                                 21
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 22 of 26



one to commence an orderly liquidation of its assets, or (iv) authorize [Toys Delaware] to make

any distributions.” ETG further asserted that “since no Specified Event occurred within the

Confirmation time period, no purchase is necessary pursuant to the terms of the [Master

Agreement] and the Confirmation.” A copy of the February 10, 2019 letter is attached as

Exhibit 16 hereto.

        66.     Prior to February 10, 2019, neither ETG nor its counsel ever informed LNC or its

counsel of ETG’s purported view that the Wind-Down Order did not constitute a Specified Event

or that no Specified Event had taken place within the Confirmation time period.

                                  FIRST CAUSE OF ACTION
                                (Breach Of Contract Against ETG)

        67.     Plaintiff repeats and re-alleges all allegations contained in the paragraphs above

as if fully set forth and restated herein.

        68.     The Put Agreement constitutes a valid and enforceable contract.

        69.     The Master Agreement and Confirmation are supported by adequate

consideration, which was paid by LNC and Talbot’s and received by ETG.

        70.     The Wind-Down Order, entered by the Bankruptcy Court on March 22, 2018,

authorized Toys Delaware to cease operating its business in the ordinary course, and thus

constitutes a Bankruptcy Event within the meaning of section 1 of the Master Agreement.

        71.     Accordingly, a Specified Event, within the meaning of sections 1 and 4 of the

Master Agreement and Item 10 of the Confirmation, occurred prior to the applicable Expiration

Date set forth in the Confirmation.

        72.     LNC timely issued the LNC Assignment Notice to ETG in accordance with the

terms of section 4 of the Master Agreement.




                                                 22
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 23 of 26



       73.     The LNC Administrative Claim was allowed by final order of the Bankruptcy

Court within the meaning of the Master Agreement and the LNC Assignment Agreement on

December 19, 2018.

       74.     LNC timely executed the LNC Assignment Agreement and delivered the LNC

Assignment Documents to ETG, in accordance with sections 5 and 8 of the Master Agreement,

and satisfied all other conditions set forth in section 8 of the Master Agreement as of January 2,

2019 at the latest, which was on or prior to the twenty-fifth (25th) day after the LNC

Administrative Claim was allowed by a final order of the Bankruptcy Court (including an

approved settlement).

       75.     Thus, despite ETG’s and its counsel’s refusal to cooperate in good faith and their

repeated attempts to delay, hinder, and frustrate LNC’s timely performance of its obligations

under the Put Agreement, as of January 2, 2019, LNC had timely and fully performed all

obligations and met all conditions precedent under the Put Agreement entitling it to ETG’s

performance thereunder.

       76.     Thus, pursuant to section 5 of the Master Agreement, ETG was required to close

the sale, pay the Specified Purchase Price, and purchase the LNC Administrative Claim within 5

to 20 days after January 2, 2019, or no later than January 22, 2019.

       77.     ETG, in bad faith, has failed and refused to close the LNC claim assignment

transaction, pay the Specified Purchase Price, or purchase the LNC Administrative Claim

pursuant to its obligations under the Put Agreement.

       78.     Accordingly, ETG has breached its obligations to LNC under the Put Agreement.

       79.     As the direct and proximate result of ETG’s breach of the Put Agreement, LNC

has suffered damages in the amount of not less than $599,085.51 (i.e., the Schedule Purchase




                                                23
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 24 of 26



Price of $726,164.25 less the $127,078.74 distribution that LNC received from the Debtors’

bankruptcy estate on account of the LNC Administrative Claim), plus pre-judgment and post-

judgment interest thereon at the legal rate until paid, costs, disbursements, and fees, including

attorneys’ fees, accrued and accruing in connection with this action.

                              SECOND CAUSE OF ACTION
                  (Monies Due And Owing Under Guaranty Against Maglan)

        80.     Plaintiff repeats and re-alleges all allegations contained in the paragraphs above

as if fully set forth and restated herein.

        81.     Pursuant to the terms of the Guaranty contained in the Confirmation, Maglan

agreed to guarantee the payment obligations of ETG to LNC under the Put Agreement.

        82.     The Guaranty was accepted by LNC and Talbot’s and entered into by Maglan

contemporaneously with the parties’ entering into the Put Agreement.

        83.      The Guaranty was a substantial part of the consideration that induced LNC to

enter into the Put Agreement with ETG.

        84.     ETG has breached its payment obligations to LNC under the Put Agreement.

        85.     Pursuant to the terms of the Guaranty, Maglan is liable to LNC for the full amount

of ETG’s payment obligations to LNC under the Put Agreement.

        86.     Maglan received notice of LNC’s demand for ETG to perform its payment

obligations under the Put Agreement as Mr. Azarbad, the Managing Member of ETG and the

Managing Member of Maglan’s General Partner, was copied on the LNC Notice of Assignment

and the December 29, 2018 LNC Demand, including all of the LNC Assignment Documents.

        87.     In addition, upon information and belief, Mr. Azarbad, as the Managing Member

of ETG, also presumably reviewed and approved ETG’s counsel’s February 10, 2019 response to

the LNC Demand.



                                                 24
         Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 25 of 26



       88.     Notwithstanding the foregoing, Maglan has failed to pay to LNC the monies

owing to LNC by ETG under the terms of the Put Agreement.

       89.     Accordingly, Maglan is liable to LNC on the Guaranty in the amount of

$599,085.51 (i.e., the Schedule Purchase Price of $726,164.25 less the $127,078.74 distribution

that LNC received from the Debtors’ bankruptcy estate on account of the LNC Administrative

Claim), plus pre-judgment and post-judgment interest thereon at the legal rate until paid, costs

and disbursements.




                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                25
           Case 1:19-cv-04328-KPF Document 1 Filed 05/13/19 Page 26 of 26



         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment as follows:

         A.       Awarding compensatory damages against ETG in the amount of $599,085.51;

         B.       Awarding compensatory damages against Maglan in the amount of $599,085.51;

         C.       Awarding pre-judgment and post-judgment interest at the legal rate until paid in

                  full;

         D.       Awarding Plaintiff its costs, disbursements, and fees, including reasonable

                  attorneys’ fees; and

         E.       Granting such other, further and different relief as the Court may deem just,

                  equitable and proper.

Dated: May 13, 2019

                                                Respectfully submitted,

                                                       /s/ Thomas R. Slome
                                                Thomas R. Slome
                                                Michael Kwiatkowski
                                                MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
                                                990 Stewart Avenue, Suite 300
                                                P.O. Box 9194
                                                Garden City, New York 11530-9194
                                                Telephone: (516) 741-6565
                                                Facsimile: (516) 741-6706
                                                Email: tslome@msek.com
                                                       mkwiatkowski@msek.com

                                                and

                                                Russell R. Johnson III (VSB No. 31468)
                                                John M. Craig (VSB No. 32977)
                                                Law Firm Of Russell R. Johnson III, PLC
                                                2258 Wheatlands Drive
                                                Manakin-Sabot, Virginia 23103
                                                Telephone: (804) 749-8861
                                                Facsimile: (804) 749-8862
                                                E-mail: russell@russelljohnsonlawfirm.com
                                                        john@russelljohnsonlawfirm.com

                                                Counsel for Plaintiff Luv n’ care, Ltd.


                                                   26
3" = "3" "4251793" "" 4251793
